Citation Nr: 1531151	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-17 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hammertoes, to include as secondary to pes planus and metarsalgia.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961 and from December 1961 to August 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This case was previously before the Board in November 2013 and November 2014.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issues of entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, and entitlement to an increased rating for bilateral pes planus have been raised by the record.  In an April 2015 memo, the AOJ identified these issues as needing to be adjudicated, but as of yet, they have not been.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.




REMAND

The development actions requested in the Board's November 2013 and November 2014 remands were not fully completed.  A remand by the Board confers on claimants, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's prior remands must be conducted prior to adjudication.

In the November 2013 and November 2014 Board remands, the examiner was requested to opine whether the Veteran's current bilateral hammertoes were related to military service and whether they were either caused by or aggravated by his service-connected pes planus and metatarsalgia.  In the March 2014 Compensation and Pension (C&P) examination report, the VA examiner never directly addressed the relationship between the Veteran's bilateral hammertoes and service-connected pes planus and metatarsalgia.  

In the February 2015 C&P examination report, the examiner noted that the Veteran's hammertoes were less likely as not aggravated beyond the natural progression by his pes planus and metatarsalgia.  He opined that pes planus and metatarsalgia do not cause pes cavus and hammertoes, but provided no rationale for this opinion.  As to whether the Veteran's service-connected pes planus and metatarsalgia may have aggravated the Veteran's hammertoes, the examiner noted that "the pes cavus/hammertoes developed after military service and were not formally diagnosed until decades later, thus did not aggravate the new condition."  The Board notes that the Veteran's pes planus and metatarsalgia were diagnosed in in 1960 while his hammertoes were diagnosed by a civilian physician in the 1970s and by a VA physician in 2011.  Furthermore, the mere passage of time between when the Veteran left active service and when he developed hammertoes has no bearing on whether his hammertoes could have been aggravated by his pes planus and metatarsalgia.  Thus, a new VA opinion is necessary to determine the etiology of the Veteran's current bilateral hammertoes.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical records of all evaluations and treatment the Veteran received for his bilateral hammertoes.  All requests for records and responses must be associated with the claims folder.

2. After the completion of the foregoing, obtain an addendum opinion.  If the examiner thinks it necessary, the Veteran should be afforded a new VA examination and one should be scheduled.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report that the claims file was reviewed.  

The examiner is asked to address the following:

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hammertoes were caused or chronically aggravated by his service-connected pes planus.

b. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's current bilateral hammertoes were caused or chronically aggravated by his service-connected metatarsalgia.  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  

If aggravation is present, the clinician should indicate, to the extent possible, the baseline before the onset of the aggravation.  


3. A complete rationale must be provided for any opinion expressed.  If the requested opinion cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the AOJ must furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






